DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-28 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0160894 to Julian.	As to claim 18, Julian discloses a syringe support for supporting an axial position of a syringe relative to a housing of an autoinjector (10), wherein the syringe support comprising: a projecting portion (71) which projects from the syringe support in a distal direction; and a flexible portion (78) which axially adjoins a distal end of the projecting portion and which is adapted to axially bias the syringe in the distal direction within the housing (2) and to contact a flange (56) of the syringe (50, Figures 3-5).  In particular, the flexible portion contacts the interior portion of the flange. 	As to claim 19, Julian discloses a syringe support wherein the flexible portion (78) is adapted to accommodate syringes having a variable lengths within the housing in the distal direction (the combination of the spring (88) and the flexible portion (78) would accommodate syringes having a variable length within the housing, Figures 3-5).	As to claim 20, Julian discloses the syringe support wherein the flexible portion is adapted to compensate variations in length of the syringe up to 5% (the combination of the spring (88) and the byrinth-shaped, U-shaped, V-shaped, W-shaped or S-shaped design (78, Figures 3-5).	As to claim 22, Julian discloses the syringe support wherein the flexible portion is designed in the form of a flexure beam or in the form of spring arms (pair of projecting elbows, 78, [0148]).	As to claim 23, Julian discloses the syringe support wherein the flexible portion forms a distal end of the syringe support (78, Figures 3-5). 	As to claim 24, Julian discloses the syringe support wherein the flexible portion (78) is integrally formed with the projecting portion (71, Figure 3-5).	As to claim 25, Julian discloses the syringe support wherein the projecting portion (71) is proximally attached to the syringe support (72) and extends distally from a proximal end of the syringe support (72 considered syringe support as it connected to the trigger, 91 that supports the syringe (50, Figures 3-5).	As to claim 26, Julian discloses the syringe support wherein at least one housing lock is located proximally to the syringe support (trigger, 91).	As to claim 27, Julian discloses the syringe support wherein the housing lock (91) has an outer diameter larger than an outer diameter of the projecting portion (71, in particular the trigger 91 is wider than the projecting portion, Figures 3-5).	As to claim 28, Julian discloses the syringe support wherein a proximal end of the syringe support (72) has a diameter larger than an outer diameter of the projecting portion (78, Figure 5).	As to claim 35, Julian discloses the syringe support wherein the flexible portion (78) axially extends from the projecting portion (71) in the distal direction (Figures 3-5).
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose the syringe support wherein the flexible portion is adapted to axially bias the syringe in the distal direction within the housing when the syringe is assembled.  Instead, the flexible portion is adapted to axially bias the syringe in the proximal direction (Figures 3-5).
Claims 29-34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 29, the prior art of record fails to teach, disclose or render obvious “a syringe support disposed in the housing, the syringe support comprising: a projecting portion, a flexible portion, a drive member and a plunger.” In the prior art of record, the syringe support (projecting portion and flexible portion) are located outside of the housing (Figures 3 and 4). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783